NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on  01/21/2022. Claims 5 and 10 have been cancelled. 
Claims 1-4, 6-9 and 11-12 are pending in the Application, of which Claims 1 and 7 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Allowable Subject Matter
Claims 1-4, 6-9 and 11-12 are allowed. Renumbered as Claims 1-10.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious, a method for performing erasure coding on a hardware accelerator device,  as recited among other limitations in the independent Claims 1 and 7, 
performing, at the hardware accelerator, an erasure coding operation on the write data received at the dedicated buffer memory to generate parity data based on the received write data, transmitting the parity data directly to a storage device connected to the hardware accelerator device via the bus such that transmitting the parity data does not include transmitting the parity data to the buffer memory connected to the CPU, 
wherein the second device is remote to the hardware accelerator device and the CPU, and is connected to the hardware accelerator device over a network via a network interface card (NIC) and wherein receiving write data directly from the second device comprises receiving the write data over a network via the NIC.  
Consequently, Claims 1-4, 6-9 and 11-12, renumbered as Claims 1-10, are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 5, 2022
Allowability Notice 20220505
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov